DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil (US 2014/0277260) in view of Hawkins et al. (USP# 6,029,089; hereinafter “Hawkins”).
Regarding claim 1, Khalil discloses a connector assembly comprising: an elongated connector housing having a first end, second end, and a length, the connector housing defining a port at the second end of the connector housing, configured for receiving a proximal end of a lead (e.g. ¶¶ 65-66); a lumen that extends longitudinally from the port along at least a portion of the length of the connector housing (e.g. Fig. 10, where the proximal end of the lead is inserted within distal lumen of 150); a plurality of connector contacts axially spaced-apart and disposed along the lumen such that the connector contacts are each exposed to the lumen, the connector contacts configured for coupling to a proximal end of a lead when the proximal end of the lead is inserted into the lumen (e.g. Fig. 10, #154); and a plurality of non-conductive spacers disposed between adjacent connector contacts, arranged to form a seal against the proximal end of the lead or lead extension when inserted into the lumen (e.g. Fig. 10, #127).  The examiner notes that the silicone seals of Khalil, which are recognized as 
Khalil fails to expressly disclose the design / features of the spacers and it is unclear whether they meet the specifics of the spacers as claimed.  In the same field of endeavor, Hawkins teaches a feedthrough non-conductive seal / spacer in a lumen where the proximal end of an implantable lead is inserted (e.g. Abstract).  Hawkins (reproduced Fig. 7 below) discloses the use of a seal comprising an outer tubular extension extending longitudinally along the lumen (i.e. A below), an inner tubular extension extending longitudinally along the lumen (i.e. B below), and a connection region between the two (i.e. C below), wherein the inner tubular extension has a first end that extends from the connection region (i.e. D below) and a free end that is spaced apart longitudinally from the connection region and the first end (i.e. B below), in order to engage the outer peripheral surface of the lead and prevent passage of fluid into the lumen once the lead is in place and also to retain the electrical lead at the connecting position (e.g. Col 6, ll 1-31).    It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to modify Khalil’s seal, with the design construction of the seal as taught by Hawkins, in order to yield the predictable results of providing a seal which is known to be effective, durable, and/or more easily manufactured as the design already exists.  It is noted that although Fig. 7 of Hawkins does not show the numbered elements as cited in Figs. 5-8, it is clear, based on the construction of the lead of Fig. 7 and its similarities to Fig. 5 (specifically titanium seal housing 66 abutting another titanium member 68), that Fig. 7 is clearly an additional embodiment of the same seal as discussed in the disclosure.


    PNG
    media_image1.png
    284
    411
    media_image1.png
    Greyscale


Regarding claims 2-4, it is clear that both Khalil and Hawkins’s silicone seal spacer’s outer tubular extension is formed against the housing of the connector and seals firmly in place for function.  In addition, the inner tubular extension forms a ring around the proximal end of the lead which is inserted and the outer tubular extension forms a ring around the housing of the structure. 
Regarding claims 5 and 12, the prior art of Khalil combined with Hawkins appears to show that the inner tubular extension and connection region of Fig. 18/19 appear to have an equal thickness when the lead is not inserted into the lumen based on the figures.
Regarding claims 6 and 8, it is noted that the silicone seal spacer as described by Hawkins and incorporated into Khalil above, has a free end.  Additionally, it is inherent to the functionality of a silicone lead that the inner tubular extension is configured and arranged to stretch to form a proper seal.
Regarding claim 7, it is noted there are a plurality of “or” used in this claim; accordingly, the claim is met if one of the requirements are met.  In the combination of Khalil and Hawkins, the outer tubular extension have two free ends and the connection region couples an intermediate portion of the outer tubular extension to an intermediate portion of the inner tubular extension (where the examiner considers the length of the region between the inner and outer tubular extensions to encompass an intermediate portion of the inner tubular extension).
Regarding claims 9-10, the connector assembly of Khalil in view of Hawkins is configured and arranged so that one of the connector contacts act as a stop to both stretching and retraction of the inner tubular extension of one of the spacers as the lead is inserted and removed into the lumen (e.g. ¶¶ 59 of Khalil, where the examiner notes that the stacked structure of the spacer/contact design of the entire connector assembly would result in the contacts acting as a stop by aiding on stress/strain relief by stopping the stretching/retraction of the inner tubular extension during insertion/removal).
Regarding claims 11 and 13, it is noted that Hawkins’s silicone seal spacer’s outer tubular extension extends further axially than the inner tubular extension.  In addition, the connection region 152 is clearly curved when the lead is inserted in the lumen (e.g. Fig. 7).
Regarding claim 14-15, with the combination of Khalil and Hawkins’s as expounded above, at least a portion of both the inner and outer tubular extension extends parallel to a longitudinal axis of the lumen – where the examiner is of the position that both inner and outer tubular extensions will extend for a finite measureable length in a direction parallel to a longitudinal axis of the lumen.
Regarding claim 16, Khalil discloses an electrical stimulating system comprising: an electrical stimulation lead comprising a proximal end, a distal end, a plurality of terminals disposed along the proximal end, and a plurality of electrodes disposed along the distal end (e.g. ¶¶ 61-63); and a control module coupleable to the electrical stimulation lead, the control module comprising a housing (e.g. Fig. 2, #120) an electronic subassembly disposed in the housing (e.g. Fig. 2, #102-105); and the connector assembly of claim 1, wherein at least one of the connector contacts is electrically coupled to the electronic subassembly (please see cited sections above in reference to claim 1).
Regarding claims 17-19, Khalil discloses a lead extension comprising the connector assembly of claim 1 disposed on a first end of the lead extension (please see cited sections above in reference to claim 1); and a plurality of terminals disposed along a second end of the lead extension (e.g. Fig. 2, #119 – where the proximal end of the lead extension connects to the IPG unit 102).  In addition the lead assembly comprises a lead (e.g. 61-63) and a control module coupleable to the lead assembly, comprising a housing and electronic sub assembly disposed in the housing (e.g. Fig. 2, #120, 102-105, etc.).
Claim 20 is rejected under the same rationale as claim 1, as the claim limitations are shared.


Conclusion
Applicant's amendment dated 08 February 2021, in response to the Non Final Rejection dated 10 November 2020, necessitates the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792